Gray, C. J.
The defendant Taylor having been adjudged a bankrupt in the District Court of the United States, and having filed a copy of such adjudication before judgment against Mm in this action, the case was rightly continued, upon Ms motion, to await the determination of that court upon the question of his discharge. Ray v. Wight, 119 Mass. 426. Having afterwards obtained Ms discharge in bankruptcy,, and produced a certificate thereof, judgment was rightly rendered in Ms favor. Lewis v. Shattuck, 4 Gray, 572. Carpenter v. Turrell, 100 Mass. 450.

Exceptions overruled